EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Tulino (Reg. No. 48317) on 1/6/2022.

The application has been amended as follows: 
In the Abstract:
In lines 4-5 of the Abstract, the phrase “submerging mode, making same have the advantages of four kinds of UAVs, and enhancing the applicability, maneuverability and efficiency of UAV.” has been replaced with --submerging mode.--. 

In the Claims:
Claim 1 has been amended to read as follows:
1.	An air, sea and underwater tilt tri-rotor unmanned air vehicle (UAV) capable of performing vertical take-off and landing, the air, sea and underwater tilt tri-rotor UAV comprising: 
a fuselage; 
a main wing; 
a front airbag;

a left rear airbag; 
an air cylinder; 
an airbag controller; 
two ailerons; 
two vertical tails;
two front tilt axes; 
two front tilt seats; 
two front motor rotors; 
a rear tilt axis; 
a rear tilt seat; 
a rear motor rotor; 
a propeller; and 
two tail vanes, 
wherein the right rear airbag, the left rear airbag, the front airbag, the air cylinder, and the airbag controller are all fixed to the fuselage and a lower surface of the main wing,
wherein the right rear airbag, the left rear airbag and the front airbag are arranged in an isosceles triangle, and a center of gravity of the air, sea and underwater tilt tri-rotor UAV is located on a line of symmetry of the isosceles triangle; and the right rear airbag, the left rear airbag and the front airbag are respectively connected to the air cylinder, and are controlled by the airbag controller,
wherein the main wing is symmetrical with respect to a longitudinal axis of the UAV and is integrated with the fuselage; the two ailerons are of rectangular structure and are connected 
wherein the front motor rotors are fixed to the front tilt seats, the front tilt seats are connected to a front part of the fuselage by the front tilt axes, and are symmetrical with respect to the longitudinal axis,
wherein the rear motor rotor is fixed to the rear tilt seat, the rear tilt seat is connected to a rear part of the fuselage by the rear tilt axis, rotational speeds of the two front motor rotors and the rear motor rotor are independently controlled, to achieve vertical take-off and landing mode and a fixed wing mode,
wherein the propeller and the two tail vanes are connected to a lower part of the rear part of the fuselage, the two tail vanes are symmetrical with respect to the longitudinal axis, and the propeller is located on the longitudinal axis; and the two tail vanes are rotatable to change a sailing direction, and a rotational speed of the propeller is controlled to change a sailing speed in water, and
wherein the air, sea and underwater tilt tri-rotor UAV includes four operation modes in total: 
(1) vertical take-off and landing mode: 
in a vertical take-off and landing mode, when the two front motor rotors and the rear motor rotor of the UAV are vertically upward, an attitude control of the UAV by simultaneously controlling a pushing force magnitude and direction of the two front motor rotors and the rear motor rotor; 

when the two front motor rotors and the rear motor rotor of the UAV are vertically upward, control of a roll angle by adjusting difference between pulling forces of the two front motor rotors of the UAV; and the UAV is made to roll by increasing the rotational speed of the front right motor rotor or reducing the rotational speed of the front left motor rotor; and
when the two front motor rotors and the rear motor rotor of the UAV are vertically upward, control of a yaw angle  by adjusting the tilt angle of the rear tilt seat; and the UAV is made to yaw by tilting the rear motor rotor; 
(2) fixed wing flight mode: 
with increasing of a horizontal speed of the UAV, when the two front motor rotors tilt to a horizontal position and the rear motor rotor stops operating, the UAV is controlled by the ailerons and the vertical tails; and by controlling pushing force magnitude of the two front motor rotors and a control surface angle of the ailerons; 
(3) water surface sailing mode: 
the two front motor rotors and the rear motor rotor of the UAV stop operating, the air cylinder fills the right rear airbag, the left rear airbag and the front airbag with air though the airbag controller so that the UAV floats on the water surface, the tail vanes rotate leftwards and rightwards to control heading of the UAV, and the propeller controls advancing or withdrawing speed of the UAV; and

the two front motor rotors and the rear motor rotor of the UAV stop operating, and the air cylinder fills an amount of air into the right rear airbag, the left rear airbag and the front airbag through the airbag controller to provide an underwater depth of the UAV; 
an underwater pitch angle of the UAV is controlled by controlling difference between air storage capacities of the right rear airbag and the left rear airbag, and the front airbag by the airbag controller; and the UAV is made to pitch by increasing the air storage capacity of the right rear airbag and the air storage capacity of the left rear airbag or by reducing the air storage capacity of the front airbag; and
the underwater roll angle of the UAV is controlled by controlling a difference between air storage capacities of the right rear airbag and the left rear airbag by the airbag controller; the UAV is made to roll by increasing the air storage capacity of the right rear airbag or reducing the air storage capacity of the left rear airbag; and the tail vanes rotate leftwards and rightwards to control the heading of the UAV, and the propeller controls the advancing or withdrawing speed of the UAV.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record teaches aircraft which can operate in several modes of operation such as air and sea vehicles, air and underwater vehicles, or air, underwater, and sea vehicles. The prior art also teaches both multirotor aircraft having the aforementioned modes of operation and aircraft having inflatable air bags for providing buoyancy to an aircraft when it lands or crashes in water. However, none of the prior art teaches the claimed combination of a multirotor UAV which is capable of VTOL operation, forward flight operation, surface watercraft . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647